UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4777
WILLIAM J. ENGLE, a/k/a Sonny,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                            (CR-01-257)

                   Submitted: February 10, 2003

                      Decided: April 1, 2003

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Lisa A. Green,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                      UNITED STATES v. ENGLE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William J. Engle appeals his conviction and 120 month sentence
for conspiracy to distribute dilaudid, in violation of 42 U.S.C. § 846
(2000). On appeal, Engle argues that under Fed. R. Evid. 609(b), the
district court erred in excluding evidence of a Government witness’
1987 conviction for drug crimes.

   We review this claim for abuse of discretion. United States v. Car-
ter, 300 F.3d 415, 423 (4th Cir. 2002). Engle’s claim is meritless.
Engle cannot establish that, under Fed. R. Evid. 609, the district court
abused its discretion by excluding evidence of the Government wit-
ness’s 1987 conviction, because he cannot establish the evidence’s
probative value in undermining the Government witness’s credibility
substantially outweighed its prejudicial effect. Fed. R. Evid. 609(b);
United States v. Beahm, 664 F.2d 414, 418 (4th Cir. 1981); United
States v. Cavender, 578 F.2d 528, 531 (4th Cir. 1978).

  Accordingly, we affirm Engle’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not significantly aid the decisional process.

                                                           AFFIRMED